EMPLOYMENT AGREEMENT

     THIS AGREEMENT, dated December 10, 2001 between DENDRITE INTERNATIONAL,
INC., a New Jersey Corporation (“Dendrite”), having its principal place of
business at 1200 Mt. Kemble Avenue, Morristown, New Jersey 07960, and LUKE
BESHAR (“Employee”), having an address at 12 Lorraine Road, Summit, New Jersey
07901.

     WHEREAS, Dendrite, its affiliates, and subsidiaries develop and own what is
referred to as Territory Management Systems and related hardware and equipment;

     WHEREAS, Employee is or desires to be employed by Dendrite and Dendrite
desires to employ Employee; and

     WHEREAS, Dendrite is willing to provide certain confidential and
proprietary information to Employee for the limited purpose of enabling Employee
to carry out duties in connection with his employment by Dendrite.


RECITAL:

     NOW, THEREFORE, it is agreed as follows:


1. EMPLOYMENT AT WILL

     Dendrite hereby employs Employee, and Employee hereby accepts such
employment, as a Senior Vice President and Chief Financial Officer of Dendrite.
Dendrite hereby employs Employee as an at-will employee. This employment may be
terminated at any time for any reason with or without cause by Dendrite.
Employee agrees to provide two (2) weeks’ notice to Dendrite before terminating
his employment.


2. DUTIES

     Employee shall perform those duties as may from time to time be reasonably
assigned to him and shall carry out any assignments related to Dendrite or its
affiliates as directed consistent with his position as Chief Financial Officer
of Dendrite. Employee shall report to the Chief Executive Officer of Dendrite
(currently John Bailye). Employee shall devote his full time attention, energy,
knowledge, skill and best efforts solely and exclusively to the duties assigned
to him which he shall faithfully and diligently perform. Employee shall report
to Dendrite as may be reasonably required and will fully account for all
records, data, materials or other property belonging to Dendrite or its
customers of which he is given custody. Dendrite may, from time to time,
establish rules and regulations and Employee shall faithfully observe these in
the performance of his duties. Employee shall further comply with all policies
and directives of Dendrite.


3. COMPENSATION

     (a) Dendrite shall pay Employee for his services a base salary at a rate of
$300,000 per annum to be paid on a semi-monthly basis in accordance with
Dendrite’s regular payroll practices.

     (b) Commencing on January 1, 2002, Employee shall be eligible to receive an
annual bonus (the “Bonus”) with a target of $225,000, payable at the same time
the Bonus is paid to other similarly situated employees of Dendrite; provided,
however, that the payment of the Bonus is subject to: (a) Dendrite’s achievement
of annual financial goals as set forth in the Board approved annual business
plan, (b) such other objectives as mutually agreed upon in writing, and (c)
Employee remaining in the employ of Dendrite as of the end of any such year.

     (c) Pursuant to Dendrite’s 1997 Stock Plan, as amended (the “Stock Plan”),
upon the execution of this Agreement, Dendrite shall give Employee an option to
purchase 200,000 shares of the common stock of Dendrite. The price for such
options shall be determined by the Option Committee and Compensation Committee
of the Board. Employee’s entitlement to such options shall be subject to (i) a
four-year vesting schedule, (ii) approval by the Board, which approval shall not
be unreasonably withheld, (iii) Employee’s execution of a definitive option
agreement in form and substance satisfactory to Dendrite and (iv) in all
instances subject to the terms and conditions of the Stock Plan. Notwithstanding
anything to the contrary, in the event of a “Change in Control” (as defined
below), if Employee is not retained in a similar position or no similar position
is offered to Employee in the one year period following a “Change in Control,”
all of Employee’s options previously granted to him at the time of such event
shall immediately vest.

     (d) For purposes of this Agreement, "Change in Control," means the
occurrence of any one of the following events:

     (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Dendrite representing 33% or more of the combined voting power of
Dendrite’s then outstanding securities eligible to vote for the election of the
Board (the “Dendrite Voting Securities”); provided, however, that the event
described in this paragraph (i) shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by Dendrite or any of its
subsidiaries, (B) by any employee benefit plan sponsored or maintained by
Dendrite or any of its subsidiaries, (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) pursuant to any
acquisition by Employee or any group of persons including Employee or any entity
controlled by Employee or such group (“Employee Holders”), or (F) a transaction
(other than one described in paragraph (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Board approves a
resolution providing expressly that the acquisition pursuant to this clause (F)
does not constitute a Change in Control under this paragraph (i).
Notwithstanding the foregoing, a transaction that would otherwise be considered
a Change in Control but for the operation of clauses D or F of this paragraph
(i) will be deemed a Change in Control if John Bailye immediately after the
consummation of such a transaction is neither Chairman, President or Chief
Executive Officer (or holds a position comparable to the foregoing positions) of
Dendrite or any successor corporation to Dendrite as a result of such Change in
Control transaction;

     (ii) individuals who, on Employee’s first date of employment, constituted
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to such date, whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of Dendrite in
which such person is named as a nominee for director, without objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of Dendrite initially as a result
of an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

     (iii) the consummation of a merger, consolidation, share exchange or
similar form of corporate reorganization (other than a transaction with
Employee, any group of persons including Employee or any entity controlled by
Employee or such a group of persons) involving Dendrite or any of its
subsidiaries that requires the approval of Dendrite’s stockholders whether for
such transaction or the issuance of securities in connection with the
transaction or otherwise, (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Dendrite Voting Securities that were
outstanding immediately prior to the consummation of such Business Combination
(or, if applicable, is represented by shares into which such Dendrite Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Dendrite Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than the
Employee Holders or any employee benefit plan sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 33% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

     (iv) the stockholders of Dendrite approve a sale of all or substantially
all of the Dendrite's assets.

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increase the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.


4. TERMINATION; SEVERANCE

     (a) Upon Employee’s termination of employment by Dendrite for any reason
other than termination by Dendrite for Cause (as defined below), Disability (as
defined below) or upon Employee’s death, Employee shall solely be entitled to
(subject to any applicable off-sets) applicable payments and benefits in Section
4(b) or 4(c), his base salary through the date of his termination, and payment
for any unused but accrued vacation through the date of termination.

     (b) If Employee’s employment is terminated for any reason other than death,
Cause or Disability, the Employee shall be entitled to receive severance
payments in an aggregate amount equal to the sum of twelve (12) months’ base
salary (calculated at the rate of base salary then being paid to Employee as of
the date of termination). The severance payments to be paid to Employee under
this Section 4(b) shall be referred to herein as the “Severance Payment”.
Employee’s Severance Payment shall be paid by Dendrite in cash in consecutive
equal monthly payments commencing not later than thirty (30) days after the
effective date of the termination of Employee’s employment. No interest shall
accrue or be payable on or with respect to any Severance Payment. In the event
of a termination of Employee’s employment described in this Section 4(b),
Employee shall be provided continued “COBRA” coverage pursuant to Sections 601
et seq. of ERISA under Dendrite’s group medical and dental plans. During the
period which Employee receives the Severance Payment, Employee’s cost of COBRA
coverage shall be paid by Dendrite, less the employee contribution rate paid by
active employees of Dendrite for the same coverage under Dendrite’s group health
and dental plans. Notwithstanding the foregoing, in the event Employee becomes
re-employed with another employer and becomes eligible to receive health
coverage from such employer, the payment of COBRA coverage by Dendrite as
described herein shall cease.

     (c) Employee may terminate his employment and receive the Severance Payment
and benefits under Section 4(b), if, without Employee’s express written consent,
the occurrence of any of the following events which is not corrected within ten
(10) days following written notice of such event given by Employee to Dendrite:
(i) any requirement of Dendrite that Employee be based anywhere other than
Dendrite’s current executive offices; provided this subsection (i) shall not be
triggered if such executive offices are located within fifty (50) miles of its
current location or within the borough of Manhattan; (ii) a reduction in
Employee’s base salary other than a proportional across-the-board reduction of
base salary affecting other senior executives of Dendrite; (iii) the assignment
to Employee of any duties or responsibilities materially and adversely
inconsistent with Employee’s position (including any material reduction of such
duties or responsibilities) or (iv) a material and adverse change in Employee’s
reporting responsibilities, titles or offices (other than membership on the
Board) with Dendrite, including but not limited to, not reporting to the Chief
Executive Officer of Dendrite. Employee must notify Dendrite of any event set
forth above within thirty (30) days following Employee’s knowledge of its
existence or such event shall not trigger Employee’s rights under this Section
4(c).

     (d) If Employee’s employment hereunder is terminated in the one year period
following a Change in Control by Employee for Good Reason (as defined below) or
by Dendrite without Cause (as defined below), the Employee shall be entitled to
receive severance payments in an aggregate amount equal to the sum of twelve
(12) months base salary (calculated at the rate of base salary then being paid
to Employee as of the date of termination). The severance payments to be paid to
Employee under this Section 4(d) shall be referred to herein as the “Change in
Control Severance Payment”. Employee’s Change In Control Severance Payment shall
be paid by Dendrite in cash in twelve (12) consecutive equal monthly payments
commencing not later than thirty (30) days after the effective date of the
termination of Employee’s employment. No interest shall accrue or be payable on
or with respect to any Severance Payment. In the event of a termination of
Employee’s employment described in this Section 4(d), Employee shall be provided
continued “COBRA” coverage pursuant to Sections 601 et seq. of ERISA under
Dendrite’s group medical and dental plans. During the period which Employee
receives the Change in Control Severance Payment, Employee’s cost of COBRA
coverage shall be the same as the amount paid by employees of Dendrite for the
same coverage under Dendrite’s group health and dental plans. Notwithstanding
the foregoing, in the event Employee becomes re-employed with another employer
and becomes eligible to receive health coverage from such employer, the payment
of COBRA coverage by Dendrite as described herein shall cease. For purposes of
clarification, Employee shall not be entitled to payment and benefits under
Sections 4(b), 4(c) and 4(d).

     (e) The making of any Severance Payments under Sections 4(b), 4(c) or 4(d)
hereunder is conditioned upon the signing of a general release in a form
substantially similar to the form attached hereto as Exhibit A. In the event
Employee breaches Sections 7, 8, 9, 11 or 12 of this Agreement, in addition to
any other remedies at law or in equity, Dendrite may cease making any severance
payment or any payments for COBRA coverage otherwise due under Sections 4(b),
4(c) or 4(d). Nothing herein shall affect any of Employee’s obligations or
Dendrite’s rights under this Agreement.

     (f) For purposes of this Agreement, “Cause” as used herein shall mean (i)
any gross misconduct on the part of Employee with respect to his duties under
this Agreement, which is not cured (if curable) within 10 days after written
notice of such gross misconduct to Employee by Dendrite; (ii) any gross
negligence on the part of Employee with respect to his duties under this
Agreement, which is not cured within 10 days after written notice of such gross
negligence to Employee by Dendrite; (iii) the engaging by Employee in an
indictable offense which relates to Employee’s duties under this Agreement or
which is likely to have a material adverse effect on the business of Dendrite,
(iv) the commission by Employee of any willful or intentional act which injures
in any material respect or could reasonably be expected to injure in any
material respect the reputation, business or business relationships of Dendrite,
including without limitation, a breach of Sections 6, 7, 8, 9, 11, 12 or 13 of
this Agreement, or (v) the engaging by Employee through gross misconduct in
conduct which injures materially or could reasonably be expected to injure
materially the business or reputation of Dendrite.

     (g) For purposes of this Agreement, “Disabled” as used herein shall have
the same meaning as that term, or such substantially equivalent term, has in any
group disability policy carried by Dendrite. If no such policy exists, the term
“Disabled” shall mean the occurrence of any physical or mental condition which
materially interferes with the performance of Employee’s customary duties in his
capacity as an employee where such disability has been in effect for a period of
six (6) months (excluding permitted vacation time), which need not be
consecutive, during any single twelve (12) month period.

     (h) For purposes of this Agreement, “Good Reason” means, without Employee’s
express written consent, the occurrence of any of the following events which is
not corrected within ten (10) days following written notice of such event given
by Employee to Dendrite:

     (i) (A) the assignment to Employee of any duties or responsibilities
materially and adversely inconsistent with Employee’s position (including any
material diminution of such duties or responsibilities) or (B) a material and
adverse change in Employee’s reporting responsibilities, titles or offices
(other than membership on the Board) with Dendrite, including but not limited
to, not reporting to the Chief Executive Officer of Dendrite.

     (ii) any material breach by Dendrite of Section 3 of this Agreement,

     (iii) the failure of Dendrite to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan (such plans
being referred to herein as “Welfare Plans”) in which Employee is participating
as of the effective date of this Agreement (or as such benefits and compensation
may be increased from time to time), or the taking of any action by Dendrite
which would materially and adversely affect Employee’s participation in or
materially reduce Employee’s benefits under such Welfare Plans (other than an
across-the-board reduction of such benefits affecting senior executives of
Dendrite) unless (i) Employee is permitted to participate in other plans
providing Employee with substantially comparable benefits (at substantially
comparable cost with respect to the Welfare Plans), (ii) any such Welfare Plan
does not provide material benefits to Employee (determined in relation to
Employee’s compensation and benefits package), (iii) such failure or action is
taken at the direction of Employee or with his consent, or (iv) such failure or
action is required by law;

     (iv) the failure of Dendrite to obtain the assumption of this Agreement
from any successor in the event of a sale of all or substantially all of the
assets of Dendrite in one transaction or a series of related transactions; and

     (v) any requirement of Dendrite that Employee be based anywhere other than
Dendrite’s current executive offices; provided it shall not constitute Good
Reason if such executive offices are located within thirty-five (35) miles of
its current location or within the borough of Manhattan.

Employee must notify Dendrite of any event constituting Good Reason within
ninety (90) days following Employee’s knowledge of its existence or such event
shall not constitute Good Reason under this Agreement.

     (i) In the event Employee terminates his employment with Dendrite without
Good Reason or Dendrite terminates Employee’s employment with Dendrite for
“Cause” or Employee’s employment ends as a result of his death or becoming
“Disabled,” it is understood and agreed that Dendrite’s only obligation is to
pay Employee any unused but accrued vacation days and his base salary through
the date of his termination, and provide him with an opportunity to continue
health coverage for himself and qualifying dependents under Dendrite’s group
medical and health plans in accordance with COBRA.


5. BENEFITS

     Dendrite shall provide Employee:

     (i) Vacation. Four weeks vacation per annum in accordance with Dendrite
policy in effect from time to time.



     (ii) Business Expenses. Reimbursement for all reasonable travel,
entertainment and other reasonable and necessary out-of-pocket expenses incurred
by Employee in connection with the performance of his duties. Reimbursement will
be made upon the submission by the Employee of appropriate documentation and
verification of the expenses.

      (iii) Financial Planning. Reimbursement of financial planning of his
choice in an amount not to exceed $10,000 per annum in accordance with
Dendrite's policy in effect from time to time.

     (iv) Country Club Membership. Dendrite will pay Employee's membership fees
in the Fiddler's Elbow Country Club and entertainment expenses incurred by
Employee on behalf of Dendrite.

     (v) Other. Dendrite will provide Employee other benefits to the same extent
as may be provided to other employees generally in accordance with Dendrite
policy in effect from time to time and subject to the terms and conditions of
such benefit plans.


6. BUSINESS OPPORTUNITY

     During Employee’s employment with Dendrite, Employee may acquire knowledge
of business opportunities pertaining to the business in which Dendrite or its
affiliates are engaged. Employee shall promptly disclose to Dendrite that
business opportunity but shall not disclose it to anyone else without Dendrite’s
written consent.


7. DENDRITE CONFIDENTIAL INFORMATION

     The Employee will, as a result of his employment with Dendrite, acquire
information which is proprietary and confidential to Dendrite. This information
includes, but is not limited to, Dendrite’s proprietary software, technical and
commercial information, instruction and product information, the design, “look
and feel,” navigation and capabilities of Dendrite’s software and products,
Dendrite’s proprietary training program methodology regarding the utilization of
electronic territory management software and associated customer support
services, Dendrite’s methodology for promoting its products and services to its
clients, Dendrite’s proprietary Graphic User Interface, the navigational paths
through which Dendrite’s clients input and access information stored in the
proprietary software, the particularized needs and demands of Dendrite’s clients
and the customizations Dendrite makes to its proprietary software to meet those
clients’ needs, financial arrangements, salary and compensation information,
competitive status, pricing policies, knowledge of suppliers, technical
capabilities, discoveries, algorithms, concepts, software in any state of
development, designs, drawings, specifications, techniques, models, data,
technical manuals, training guides and manuals, research and development
materials, processes, procedures, know-how and other business affairs relating
to Dendrite. Confidential information also includes any and all technical
information involving Dendrite’s work. Employee will keep all such information
confidential and will not reveal it at any time to any person or entity without
the express written consent of Dendrite. This obligation is to continue in force
after employment terminates for whatever reason. Notwithstanding the foregoing,
Employee’s obligations hereunder shall not apply to information which: (i) is,
or becomes, in the public domain, unless this occurs through a breach of any of
the obligations hereunder, (ii) information in the possession of the Employee
from a third party source that is not in breach of any obligation owed to
Dendrite; or (iii) information required to be disclosed by law.


8. CLIENT CONFIDENTIAL INFORMATION

     Dendrite may, from time to time, be furnished information and data which is
proprietary and confidential to its clients, customers or suppliers. Employee
will not, at any time for any reason, reveal any information provided by any of
Dendrite’s clients, customers or suppliers to anyone, unless provided with prior
written consent by Dendrite or by the applicable client, customer or supplier.
This obligation is to continue in force after employment terminates for whatever
reason.


9. RETURN OF PROPERTY

     Upon termination of employment for any reason or upon the request of
Dendrite, Employee shall return to Dendrite all property which Employee
received, prepared or helped prepare in connection with his employment
including, but not limited to, all copies of any confidential information or
material, disks, notes, notebooks, blueprints, customer lists or other papers or
material in any tangible media or computer readable form belonging to Dendrite
or to any of its customers, clients and suppliers. Employee will not retain any
copies, duplicates, reproductions or excerpts thereof.


10. INVENTIONS

     All work performed by Employee and all materials, products, deliverables,
inventions, software, ideas, disclosures and improvements, whether patented or
unpatented, and copyrighted material made or conceived by Employee, solely or
jointly, in whole or in part, during the term of Employee’s employment by
Dendrite which (i) relate to methods, apparatus, designs, products, processes or
devices sold, licensed, used or under development by Dendrite, (ii) otherwise
relate to or pertain to the present, proposed or contemplated business,
functions or operations of Dendrite, (iii) relate to Dendrite actual or
anticipated research or development, (iv) involve the use of Dendrite’s
equipment, supplies or facilities, or (v) result from access to any Dendrite
assets, information, inventions or the like, are confidential information, are
the property of Dendrite and shall be deemed to be a work made for hire. To the
extent that title to any of the foregoing shall not, by operation of law, vest
in Dendrite, all right, title and interest therein are hereby irrevocably
assigned to Dendrite. Employee agrees to give Dendrite or any person or entity
designated by Dendrite reasonable assistance required to perfect its rights
therein.

     If Employee conceives any idea, makes any discovery or creates any
invention within one (1) year after his termination of employment with Dendrite
that relate to any matters pertaining to the business of Dendrite, it shall be
deemed that it was conceived while in the employ of Dendrite.


11. RESTRICTION ON FUTURE EMPLOYMENT

     Employee acknowledges (i) the highly competitive nature of the business and
the industry in which Dendrite competes; (ii) as Senior Vice President and Chief
Financial Officer, he will acquire and have access to confidential information
as described in paragraph 7; (iii) that as a key employee of Dendrite he has
participated in and will continue to participate in the servicing of current
clients and/or the solicitation of prospective clients, through which, among
other things, Employee has obtained and will continue to obtain knowledge of the
“know-how” and business practices of Dendrite, in which matters Dendrite has a
substantial proprietary interest; and (iv) that his employment hereunder
requires the performance of services which are special, unique, extraordinary
and intellectual in character, and his position with Dendrite placed and places
him in a position of confidence and trust with the clients and employees of
Dendrite. In the course of the Employee’s employment with Dendrite, Employee has
and will continue to develop a personal relationship with the clients of
Dendrite and a knowledge of those clients’ affairs and requirements, and that
the relationship of Dendrite with their established clientele will therefore be
placed in Employee’s hands in confidence and trust. Employee consequently agrees
that it is reasonable and necessary for the protection of the confidential
information, goodwill and business of Dendrite that Employee makes the covenants
contained herein and that Dendrite would not have entered into this Agreement
unless the covenants set forth in this paragraph 10 were contained in this
Agreement. Accordingly, Employee agrees that during the period that he is
employed by Dendrite and for a period of two (2) years thereafter, he shall not,
as an individual, employee, consultant, partner, shareholder, or in association
with any other person, business or enterprise, except on behalf of Dendrite,
directly or indirectly, and regardless of the reason for his ceasing to be
employed by Dendrite:

     (i) perform services that compete with the business or businesses conducted
by Dendrite or any of its affiliates or render services to any person or entity
which competes with the business or businesses conducted by Dendrite or any of
its affiliates (or which business Dendrite can at the time of Employee’s
termination of employment establish it will likely conduct within one (1) year
following the date of Employee’s termination);

     (ii) attempt in any manner to solicit or accept from any client business of
the type performed by Dendrite or to persuade any client to cease to do business
or to reduce the amount of business which any such client has customarily done
or is reasonably expected to do with Dendrite, whether or not the relationship
between Dendrite and such client was originally established in whole or in part
through Employee’s efforts;

     (iii) employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

      (iv) render to or for any client any services of the type rendered by
Dendrite.

As used in this paragraph 11, the term “client” shall mean (1) anyone who is a
client of Dendrite on the date of Employee’s termination or, if Employee’s
employment shall not have terminated, at the time of the alleged prohibited
conduct (any such applicable date being called the “Determination Date”); (2)
anyone who was a client of Dendrite at any time during the one (1) year period
immediately preceding the Determination Date; (3) any prospective client to whom
Dendrite had made a new business presentation (or similar offering of services)
at any time during the one (1) year period immediately preceding the
Determination Date; and (4) any prospective client to whom Dendrite made a new
business presentation (or similar offering of services) at any time within six
(6) months after the date of Employee’s termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of Employee’s termination, and
only if Employee actively participated in or supervised such discussions). For
purposes of this clause, it is agreed that a general mailing or an incidental
contact shall not be deemed a “new business presentation or similar offering of
services” or a “discussion”. In addition, if the client is part of a group of
companies which conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “client” as used herein shall also include each entity, division and
operating unit of the Client Group where the same management group of the Client
Group has the decision making authority or significant influence with respect to
contracting for services of the type rendered by Dendrite.

     For a two (2) year period after the termination of Employee’s employment
for any reason whatsoever, Employee agrees to promptly notify Dendrite in
writing the identity of all subsequent employers. Employee agrees to provide
such information as Employer may from time to time request to determine
Employee’s employer.


12. NON-DISPARAGEMENT

     Employee agrees that he will not at any time make any statement,
observation or opinion, or communicate any information (whether oral or written)
that is likely to come to the attention of any client or employee of Dendrite or
any member of the media, which statement is derogatory of or casts in a negative
light Dendrite or its officers, directors and employees and has a material
adverse effect on such parties, or otherwise engage in any activity which is
inimical to the interests of Dendrite.


13. OUTSIDE CONTRACTING

     Employee shall not enter into any agreements to provide programming or
other services to any company, person or organization outside of his employment
by Dendrite (an “Outside Agreement”) without the prior written express consent
from Dendrite. Employee must notify Dendrite of his intent to enter into an
Outside Agreement specifying therein the other party to such Outside Agreement
and the type of programming and/or services to be provided by Employee. Dendrite
shall not unreasonably withhold permission to Employee to enter into Outside
Agreements unless such Outside Agreements (i) are with competitors or potential
competitors of Dendrite, or (ii) as determined in Dendrite’s sole discretion,
shall substantially hamper or prohibit Employee from satisfactorily carrying out
all duties assigned to Employee by Dendrite.


14. AFTER-HOURS DEVELOPMENT

     In the event that Employee shall develop any software which, pursuant to
Section 9 herein, is not the property of Dendrite, Dendrite shall have a right
of first refusal to publish and/or purchase the rights to such software.
Employee shall notify Dendrite of any such after-hours development as soon as
reasonably possible before or during the development process including a
description of the intended functions of the after-hours development and the
estimated date of completion.


15. PRIOR EMPLOYMENT

     Employee represents and warrants that Employee has not taken or otherwise
misappropriated and does not have in Employee’s possession or control any
confidential and proprietary information belonging to any of Employee’s prior
employers or connected with or derived from Employee’s services to prior
employers. Employee represents and warrants that Employee has returned to all
prior employers any and all such confidential and proprietary information.
Employee further acknowledges, represents and warrants that Dendrite has
informed Employee that Employee is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with Employee’s employment by Dendrite. Employee agrees, represents and warrants
that Employee will not use such information. Employee shall indemnify and hold
harmless Dendrite from any and all claims arising from any breach of the
representations and warranties in this Section.


16. REMEDIES

     The parties agree that in the event Employee breaches or threatens to
breach this Agreement, money damages may be an inadequate remedy for Dendrite
and that Dendrite will not have an adequate remedy at law. It is understood,
therefore, that in the event of a breach or threatened breach of this Agreement
by Employee, Dendrite shall have the right to obtain from a court of competent
jurisdiction restraints or injunctions prohibiting Employee from breaching or
threatening to breach this Agreement. In that event, the parties agree that
Dendrite will not be required to post bond or other security. It is also agreed
that any restraints or injunctions issued against Employee shall be in addition
to any other remedies which Dendrite may have available to it.


17. APPLICABLE LAW

     This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to the conflicts of laws.


18. NOTICES

     In the event any notice is required to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

If to Employee:                                             Luke M. Beshar
                                        12 Lorraine Road
                                        Summit, New Jersey 07901



If to Dendrite:
                                           Attn: General Counsel
                                       Dendrite International, Inc.
                                      1200 Mount Kemble Drive
                                       Morristown, New Jersey 07960  

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.


19. NON-ASSIGNABILITY

     Employee’s rights or obligations under the terms of this Agreement or of
any other agreement with Dendrite may not be assigned. Any attempted assignment
will be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity, except that the scope of Section 11 shall remain
limited to its scope prior to any such assignment.


20. BINDING AGREEMENT

     This Agreement shall be binding upon and inure to the benefit of Employee’s
heirs and personal representatives and to the successors and assigns of
Dendrite.


21. INTEGRATION

     This Agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior negotiations, discussions, agreements or
understandings between the parties hereto pertaining to the subject matter
hereof. No representations, oral or otherwise, with respect to the subject
matter of this Agreement have been made by either party.


22. WAIVER

     This Agreement may not be modified or waived except by a writing signed by
both parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.


23. ARBITRATION

     (a) If any dispute arises between Employee and Dendrite that the parties
cannot resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable rules of the American Arbitration Association shall
provide the exclusive remedy for resolving any such dispute, regardless of its
nature; provided, however, that Dendrite may enforce Employee’s obligations
under Sections 6 through 13 hereof by an action for injunctive relief and
damages in a court of competent jurisdiction at any time prior or subsequent to
the commencement of an arbitration proceeding as herein provided.

     (b) This Section 23 shall apply to claims arising under state and federal
statutes, local ordinances, and the common law. The arbitrator shall apply the
same substantive law that a court with jurisdiction over the parties and their
dispute would apply under the terms of this Agreement. The arbitrator’s remedial
authority shall equal the remedial power that a court with jurisdiction over the
parties and their dispute would have. The arbitrator shall, upon an appropriate
motion, dismiss any claim brought in arbitration if he or she determines that
the claim could not properly have been pursued through court litigation. If the
then-applicable rules of the American Arbitration Association conflict with the
procedures of this Section 23, the latter shall apply.

     (c) If the parties cannot agree upon an arbitrator, the parties shall
select a single arbitrator from a list of seven arbitrators provided by the
Somerset, New Jersey office of the American Arbitration Association. All seven
listed arbitrators shall be retired judges experienced in employment law and/or
persons actively involved in hearing private cases. If the parties cannot agree
on selecting an arbitrator from that list, then the parties shall alternately
strike names from the list, with the first party to strike being determined by
lot. After each party has used three strikes, the remaining name on the list
shall be the arbitrator.

     (d) Each party may be represented by counsel or by another representative
of the party’s choice, and each party shall pay the costs and fees of its
counsel or other representative and its own filing or administrative fees.

     (e) The arbitrator shall render an award and opinion in the form typical of
those rendered in labor arbitrations, and that award shall be final and binding
and non-appealable. To the extent that any part of this Section 23 is found to
be legally unenforceable for any reason, that part shall be modified or deleted
in such a manner as to render this Section 23 (or the remainder of this Section)
legally enforceable and as to ensure that except as provided in clause (b) of
this Section 23, all conflicts between Dendrite and Employee shall be resolved
by neutral, binding arbitration. The remainder of this Section 23 shall not be
affected by any such modification or deletion but shall be construed as
severable and independent. If a court finds that the arbitration procedures of
this Section 23 are not absolutely binding, then the parties intend any
arbitration decision to be fully admissible in evidence, given great weight by
any finder of fact, and treated as determinative to the maximum extent permitted
by law.

     (f) Unless the parties agree otherwise, any arbitration shall take place in
Newark, New Jersey in such location as agreed to by Dendrite and Employee. If
the parties cannot agree upon a location for the arbitration, the arbitrator
shall determine the location within the State of New Jersey.

     (g) Employee has read and understands this Section 23 which discusses
arbitration. Employee understands that by signing this Agreement, Employee
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or his employment or the termination thereof, to
binding arbitration, and that this arbitration provision constitutes a waiver of
Employee’s right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the employer/employee relationship, including but not
limited to the following:

     (i) Any and all claims for wrongful discharge of employment, breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

     (ii) Any and all claims for violation of any federal. state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the New Jersey Law
Against Discrimination; and

     (iii) Any and all claims arising out of any other federal, state or local
laws or regulations relating to employment or employment discrimination.

     (h) Employee (i) understands that other options such as federal and state
administrative remedies and judicial remedies exist and (ii) knows that by
signing this Agreement those remedies are forever precluded and that regardless
of the nature of Employee’s complaint, Employee knows that it can only be
resolved by arbitration.


24. SEVERABILITY

     If any provision of this Agreement shall be declared invalid or illegal for
any reason whatsoever, then notwithstanding such invalidity or illegality, the
remaining terms and provisions of this Agreement shall remain in full force and
effect in the same manner as if the invalid or illegal provision had not been
contained herein. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.


25. JURISDICTION

     The State of New Jersey shall have exclusive jurisdiction to entertain any
legal or equitable action with respect to Sections 6-13 of this Agreement except
that Dendrite may institute any such suit against the Employee in any
jurisdiction in which the Employee may be at the time. In the event suit is
instituted in New Jersey, it is agreed that service of summons or other
appropriate legal process may be effected upon any party by delivering it to the
address in this Agreement specified for that party in Section 18.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the first
date written above.

DENDRITE INTERNATIONAL, INC.


By:  CHRISTINE A. PELLIZZARI
——————————————


       LUKE M. BESHAR
——————————————        EMPLOYEE

       12/10/01
——————————————
Date


--------------------------------------------------------------------------------


EXHIBIT A


FORM OF SEVERANCE AGREEMENT AND GENERAL RELEASE

(subject to modification by virtue of applicable chances of law)

     This Severance Agreement and General Release (the “Agreement”) confirms the
following understandings and agreements between DENDRITE INTERNATIONAL, INC.
(“Employer”), and __________ (“Employee”) concerning Employee’s employment and
termination thereof

     1. Employment Status:

     (a) Employee’s last date of employment with Employer pursuant to the
Employment Agreement by and between Employee and Employer dated as of _______
(the “Employment Agreement”) or otherwise will be _________ (the “Termination
Date”).

     (b) Employee will be paid his/her salary through the Termination Date in
accordance with normal payroll practices. Employee will also be paid for any
unused accrued vacation days, less applicable withholding taxes. Employee
expressly forfeits any rights he/she may have to any unvested stock options
under the Dendrite International, Inc. 1997 Stock Incentive Plan, as amended, or
otherwise.

     (c) Except as otherwise set forth in this Agreement, from and after the
Termination Date, Employee shall not be entitled to receive any further
compensation or monies from Employer or to receive any benefits or participate
in any benefit plan or program of Employer, including but not limited to, the
Employer’s 401(k) Plan and Stock Purchase Plan. Notwithstanding the foregoing,
or any other provision of this Agreement, Employee will retain any rights that
he has to vested benefits under the Dendrite’s 401(k) Plan.

      2. Severance: Provided Employee complies with his/her obligations under
this Agreement, including but not limited to his/her obligations under paragraph
5, Employee shall be entitled to severance as follows:

     (a) Commencing on the Termination Date and continuing for a period of
____________ thereafter (the “Severance Period”), Employer will continue to pay
Employee his/her base salary of $_______, less applicable withholding taxes (the
“Severance Payments”). The Severance Payments will be paid to Employee in
accordance with the Employer’s normal payroll policies. The first severance
payment will be made in the next payroll period following the Effective Date (as
defined in paragraph 8).

     (b) Employee’s health coverage under the Employee’s group plan will
terminate on the Termination Date. Thereafter, Employee will be provided an
opportunity to continue such coverage under the Employer’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA).
Provided Employee elects COBRA coverage, during the Severance Period, Employee’s
cost of COBRA coverage shall be the same as the amount paid by employees of the
Employer for the same coverage under the Employer’s group health and dental
plans. Notwithstanding the foregoing, in the event Employee becomes re-employed
with another employer and becomes eligible to receive health coverage from such
employer, the payment of COBRA coverage by the Employer as described in this
paragraph 2(b) shall cease.

     3. Full Release: In consideration of the compensation and benefits provided
in paragraph 2 herein, Employee, for himself/herself, his/her heirs, executors,
administrator, successors, and assigns (hereinafter referred to as the
“Releasors”) hereby fully releases and discharges Employer, and its
subsidiaries, parents, affiliates, successors or assigns together with their
respective officers, directors, employees, agents, insurers, underwriters (all
such persons, firms, corporations and entities being deemed beneficiaries hereof
and are referred to herein as the “Releasees”), from any and all actions, causes
of action, claims, obligations, costs, losses, liabilities, damages, attorneys’
fees, and demands of whatsoever character, whether or not known, suspected or
claimed, which the Releasors have, or hereafter may have, against the Releasees
by reason of any matter, fact or cause whatsoever from the beginning of time to
the Effective Date of this Agreement, including, without limitation, all claims
arising out of or in any way related to Employee’s employment or the termination
of his/her employment.

     This Agreement of Employee shall be binding on the executors, heirs,
administrators, successors and assigns of Employee and shall inure to the
benefit of the respective executors, heirs, administrators, successors and
assigns of the Releasees.

     4. Confidentiality: Employee agrees that the terms of this Agreement have
been and shall be held strictly confidential by him/her and his/her attorneys
and accountants, and that he/she shall not, and shall instruct his/her attorneys
and accountants not to disclose any such information, orally or in writing, to
anyone else, including without limitation, any past, present or future employee
or agent of the Employer. Employee recognizes that, in the event he/she or
his/her attorneys disclose any information contrary to the confidentiality
provisions of this Agreement, any such disclosure would be a material breach of
the Agreement for which the Employer shall be entitled to cease making any
payments or providing any benefits under paragraph 2 of this Agreement, recover
payments made under paragraph 2 of this Agreement, in addition to its other
remedies in law, equity, and under this Agreement. The foregoing shall not
prohibit disclosure (i) as may be ordered by any regulatory agency or court or
as required by other lawful process, or (ii) as may be necessary for the
prosecution of claims relating to the performance or enforcement of this
Agreement.

     5. Return of Property: Employee represents that he/she has returned to
Employer all property which Employee received, prepared or helped to prepare in
connection with his employment including, but not limited to, all confidential
information and all disks, notes, notebooks, blueprints, customer lists or other
papers or material in any tangible media or computer readable form belonging to
Employer or any of its customers, clients or suppliers, Employee represents
he/she has not retained any copies, duplicates or excerpts of any of the
foregoing materials. If Employee fails to comply with his/her obligations under
this paragraph 5, Employer will have no obligation to provide severance payments
or benefits pursuant to paragraph 2.

     6. Non-Disparagement: Employee agrees that he will not at any time make any
statement, observation or opinion, or communicate any information (whether oral
or written) that is likely to come to the attention of any client or employee of
Dendrite or any member of the media, which statement is derogatory of or casts
in a negative light Dendrite or its officers, directors and employees and has a
material adverse effect on such parties, or otherwise engage in any activity
which is inimical to the interests of Dendrite.

     7. No Effect on Duties, Obligations or Restrictions Contained in Employment
Agreement: This Agreement does not amend, modify, waive or affect in any way
Employee’s duties, obligations or restrictions under Sections 6, 7, 8, 9, 10,
11, 12, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24 of the Employment Agreement.
Such Sections are hereby incorporated by reference and Employee agrees to abide
by such provisions.

      8. Releasees’ Express Denial of Liability: The payment by the Releasees of
the amount specified herein above shall not be deemed an admission that any
liability of the Releasees exists, and in making such payment Releasees do not
admit, and expressly deny, any liability.

     9. Waiver of Rights Under Other Statutes: Employee understands that this
Agreement includes the waiver of claims and rights Employee may have under other
applicable statutes, including without limitation, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Employee Retirement Income
Security Act; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Family and
Medical Leave Act; the New Jersey Family Leave Act; the New Jersey Law Against
Discrimination; the Fair Labor Standards Act; the New Jersey Wage and Hour Act;
and/or the New Jersey Conscientious Employee Protection Act, and any and all
amendments to any of same.

     10. Waiver of Rights Under the Age Discrimination Act: Employee understands
that this Agreement, and the release contained herein, waives claims and rights
Employee might have under the Age Discrimination in Employment Act (“ADEA”). The
monies and other benefits offered to Employee in this Agreement are in addition
to any sums or benefits that Employee would be entitled without signing this
Agreement. For a period of seven (7) days following execution of this Agreement,
Employee may revoke the terms of this Agreement by a written document received
by Employer on or before the end of the seven (7) day period (the “Effective
Date”). The Agreement will not be effective until said revocation period has
expired. Employee acknowledges that he/she been given up to twenty-one (21) days
to decide whether to sign this Agreement. Employee has been advised to consult
with an attorney prior to executing this Agreement.

     11. No Suit: Employee represents that he/she not filed or permitted to be
filed against the Employer or any of the other Releasees, individually or
collectively, any lawsuits, and he/she covenants and agrees that he/she will not
do so at any time hereafter with respect to the subject matter of this Agreement
and claims released pursuant to this Agreement, except as may be necessary to
enforce this Agreement or to challenge the validity of the release of his/her
rights under the ADEA. Except as otherwise provided in the preceding sentence,
Employee will not voluntarily participate in any judicial proceeding against any
of the Releasees that in any way involve the allegations and facts that he/she
could have raised against any of the Releasees in any forum as of the date
hereof. Employee agrees that he/she will not encourage or cooperate with any
other current or former employee of Employer or any potential plaintiff to
commence any legal action or make any claim against the Employer or against the
Releasees in respect of such persons employment with the Employer or otherwise.

     12. Remedies: In the event Employee breaches any of the provisions of this
Agreement (and in addition to any other legal or equitable remedy it may have),
the Employer shall be entitled to cease making any payments or providing any
benefits under paragraph 2 of this Agreement, recover any payments made under
paragraph 2 (except two weeks), and recover the reasonable costs and attorneys’
fees incurred in seeking relief for any such alleged breach. The remedies set
forth in this paragraph 12 shall not apply to any challenge to the validity of
the waiver and release of Employee’s rights under the ADEA. In the event
Employee challenges the validity of the waiver and release of his/her rights
under the ADEA, then Employer’s right to attorney’s fees and costs shall be
governed by the provisions of the ADEA, so that Employer may recover such fees
and costs if the lawsuit is brought by Employee in bad faith. Nothing herein
shall affect in any way any of Employee’s obligations under this Agreement,
including, but not limited to, his/her release of claims under paragraphs 3, 9
and 10. Employee further agrees that nothing in this Agreement shall preclude
Employer from recovering attorneys’ fees, costs or any other remedies
specifically authorized under applicable law.

     13. Entire Agreement: Except as otherwise set forth herein, this Agreement
sets forth the entire agreement between the parties relating to the subject
matter hereof. This Agreement may not be changed orally but changed only in a
writing signed by both parties.

     14. Miscellaneous:

     (a) This Agreement shall be governed in all respects by laws of the State
of New Jersey.

     (b) In the event that any one or more of the provisions of this Agreement
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with the applicable law.

     (c) The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement.

     (d) Employee represents that in executing this Agreement, he/she has not
relied upon any representation or statement, whether oral or written, not set
forth herein.

     IN WITNESS THEREOF, Employer and Employee have executed this Severance
Agreement and General Release on this ___ day of __________, 2001.

DENDRITE INTERNATIONAL, INC.


By:
——————————————


Date:
——————————————
